Puller, J.
Answering the complaint'in this acii'on to recover damages for an alleged wrongful attachment and,' byway-of counterclaim, the defendant alleged facts sufficient to show a legal claim in his favor against plaintiff for $145 as commission for the sale of real property, and this appeal is from a judgment in his favor and from an order denying a.new trial.
Whether the parties entered into an agreement by the terms of which respondent was entitled to a Commission for producing,a purchaser who actually bought the' property is the.only question in the case, and it is conceded by counsel for appellant that the evidence is conflicting upon every material -point. In this jurisdiction it has been uniformly held from the beginning that conflicting testimony upon which a verdict rests will not be weighed, and its examination on appeal extends no further than is necessary to determine the question whether there is probative evidence sufficient to sustain-such verdict. ’’ Franz Falk Brewing Co. v. Mielenz Bros., 5 Dak. 136, 37 N. W. 728; Jeansch v. Lewis, 1 S. D. 609, 48 N. W. 128; Cannon v. Deming, 3 S. D. 421, 53 N. W. 863; Bedow v. Tonkin, 5 S. D. 432, 59 N. W. 222; Bennett v. Chicago, Mil. & St. P. Ry. Co., 8 S. D. 394, 66 N. W. 934; Weiss v. Evans, 13 S. D. 185, 82 N. W. 388.
As no errors of law occurred at the trial, and sufficient evidence was introduced and fairly submitted to the .jury .under proper instructions, the judgment appealed from is affirmed.